
	

113 S899 IS: Science Laureates of the United States Act of 2013
U.S. Senate
2013-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 899
		IN THE SENATE OF THE UNITED STATES
		
			May 8, 2013
			Ms. Hirono (for herself,
			 Mr. Wicker, Ms.
			 Ayotte, Mrs. Murray,
			 Mr. Cochran, Mrs. Gillibrand, Mr. Udall
			 of New Mexico, and Mr.
			 Boozman) introduced the following bill; which was read twice and
			 referred to the Committee on Commerce,
			 Science, and Transportation
		
		A BILL
		To establish a position of Science Laureate of the United
		  States. 
	
	
		1.Short titleThis Act may be cited as the
			 Science Laureates of the United States
			 Act of 2013.
		2.FindingsCongress finds the following:
			(1)Scientific research and advancement has
			 driven success in the United States and global success for centuries.
			(2)Scientific
			 research has saved, improved, and extended lives, increased the standard of
			 living, expanded economic opportunity, and advanced human understanding.
			(3)Such research
			 holds the promise of continuing this progress, protecting the environment,
			 creating jobs, growing the economy through innovative ideas and discoveries,
			 and generally advancing all mankind.
			(4)People in the
			 United States can benefit when scientific research is conducted and
			 communicated in a transparent manner to better inform citizens about the nature
			 and status of such research.
			(5)Scientific
			 education is a critical element of preparing our Nation and our citizens for a
			 technology-intensive future and ensuring that the United States remains the
			 world leader in innovation and high-tech success.
			(6)A
			 single spokesperson who can embody, demonstrate, and articulate the importance
			 and excitement of scientific research and education will help improve the
			 current and future state of science to the benefit of all people in the United
			 States.
			3.Establishment of
			 Science Laureates of the United States
			(a)Position
			 establishedCongress recognizes that science contributes to the
			 economic prosperity and general welfare of the United States, and that
			 increasing the public’s awareness about the sciences will increase such
			 benefits. Congress also recognizes that scientists who are both accomplished in
			 their fields and who foster the public’s interest in science do a special
			 service to the United States. To honor their service and to further increase
			 the public’s awareness about the sciences, there is established the position of
			 Science Laureate of the United States.
			(b)Appointment
				(1)In
			 GeneralThe President shall appoint a Science Laureate on the
			 basis of—
					(A)merit,
			 particularly the ability of an individual to—
						(i)foster and enhance
			 public awareness and interest in science; and
						(ii)provide ongoing
			 significant scientific contributions; and
						(B)recommendations
			 received from the National Academy of Sciences, based on the factors described
			 in subparagraph (A).
					(2)Variety of
			 Scientific DisciplinesThe
			 President shall strive to choose for the position of Science Laureate of the
			 United States individuals, in different years, from different scientific
			 disciplines, including biology, physics, geosciences, astronomy, mathematics,
			 chemistry, and other science disciplines.
				(3)Number of
			 appointmentsThe President may, in exceptional circumstances,
			 appoint more than 1, but not more than 3 Science Laureates to serve
			 simultaneously in the position of Science Laureate of the United States.
				(c)DutiesEach
			 Science Laureate shall engage the public, from time to time, to increase the
			 public’s awareness about science. A Science Laureate is encouraged to continue
			 the Science Laureate's scientific work. The National Academy of Sciences shall
			 facilitate the duties of a Science Laureate.
			(d)LimitationThe
			 Science Laureate position shall not have the effect of duplicating or
			 superseding the role of the President’s Science Advisor.
			(e)TermEach
			 Science Laureate shall serve a 1-year or 2-year term, as determined by the
			 President. A Science Laureate may be reappointed for additional terms.
			(f)Compensation;
			 Reimbursement
				(1)CompensationA
			 Science Laureate shall serve without pay and shall not be considered to be a
			 Federal employee based on such individual's appointment as a Science
			 Laureate.
				(2)Reimbursement
			 for travelThe National Academy of Sciences may, in its
			 discretion, provide a Science Laureate with reimbursement for travel expenses
			 incurred while performing duties as a Science Laureate, including per diem in
			 lieu of subsistence, in accordance with applicable provisions in the same
			 manner as persons employed intermittently in the Government service are allowed
			 expenses under section 5703 of title 5, United States Code.
				
